Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-22 are pending in this office action. 

Priority
Priority claimed to U.S. provisional application # 62851852, filed 05/23/2019.

Claim Objections
Claims 2 and 15 are objected to because of the following informalities.
For claims 2 and 15, “the updated set of the plurality of file parsers and/or file scanners” has insufficient antecedent basis, wherein there is no update made to the plurality of file parsers and/or file scanners as such, however since there is an adjustment made to (or associated with) the same, the limitation will be interpreted as “the adjusted set of the plurality of file parsers and/or file scanners” for the purpose of examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
For claims 1-13, the specification does not disclose the structure for achieving the recited limitations around various modules or units, viz. file scan event handler, file store, file scan controller, file parsers, file scanners and file scan reporter, which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each limitation uses a generic placeholder “means” coupled with functional language (means “configured” to perform functions), or the means-plus-function structure allowed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, wherein the pertinent limitations of instant claims utilize these modules/units for performing certain “functions”. However under 35 U.S.C. 112(f), the means described in the claims must have adequate structural description in the specification. Through consulting the specification, a sufficient structure (such as structure with specific hardware circuitry, memory, processor etc.; or software units with instructions stored in the memory device(s), in addition to considering that a system claim must have at least one hardware unit) for the means to achieve respective function is lacking. Furthermore, the generic placeholder “means” is not preceded by a structural modifier. Therefore, the claims lack corresponding structure in the specification, as there is no description of the structure which performs the claimed invention. As such, the claims are indefinite.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claim above.
As to claim 20, the term “the plug-ins” lacks antecedent basis. It is not clear as to what “plug-ins” are and how those are associated with aspects of the claim limitations, thereby rendering the claim indefinite. For the purpose of the examination, the term will be treated as any software/hardware interfacing element of the system.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Muttik et al. (US 2003/0023864 A1, hereinafter Muttik), in view of Coronado et al. (US 2016/0224788 A1, Coronado hereinafter).
For claim 1, Muttik teaches a system to support ginormous file scanning (Abstract; Fig. 1, 9; para 0028, 0045), comprising: a file scan event handler configured to detect a file scan event, which triggers a file scanning process of a file to be new added or updated in a file store by a user (para 0028-0030 - file being written to or being updated, in the memory, which triggers virus scan of the file);
a file scan controller configured to algorithmically allocate scanning resources for the file scanning process of the file based on available computing resources, size of the file to be scanned, and performance requirements for the file scanning process (para 0007-0009 - scan logic that schedules, divides/allocates scan processing across different elements; para 0013-0014, 0028, 0032-0035, 0040-0043 - scan tasks allocated/issued based on available resources, file type/size and splitting decision due to speed requirement of scan processing, wherein the scan task routing and allocation is based on certain analysis/decisions; also Fig. 2, 6-8);
a plurality of file parsers each configured to parse and extract one or more file components from one of a plurality sections of the file and store the extracted file components to a plurality of file parts buckets according to types of the file components, wherein the file is retrieved from the file store and divided into the plurality of sections each having its scan boundaries (Fig. 4-5; para 0011, 0028, 0040-0042 - file divided into plurality of component files (sections), parsed/analyzed by scan processes wherein the scan tasks are divided (logical boundary or separation) based on corresponding division or component type, wherein the component types may be viewed as being stored in its memory area or bucket from where it is picked up for further allocation and processing);
a plurality of file scanners each configured to retrieve a set of file parts of a certain file type from one of the file parts buckets; scan the retrieved set of file parts of the certain file type to identify malicious content and/or sensitive data in the file parts (para 0007-0008, 0010-0011, 0028-0029, 0035; Fig. 4-5 - plurality of scan tasks or scanners each handling scanning of different file components or parts that are obtained and stored after strategically splitting the file into components, wherein the file parts are retrieved or picked up for scanning by its respective scanner task);
a file scan reporter configured to collect file scan results from the plurality of file scanners; make a final determination of the malicious content and/or sensitive data and report the final determination to the user of the file (para 0009, 0035, 0037 - result collection/collation and determination of malware detection).
Although file update process in Muttik discloses file being written to or being updated, in the memory, followed by virus scan of the file (para 0028, 0030), implying that the scan is in connection to the file update process, and wherein it would be an obvious step to safeguard the system upon any file operations such as addition or update, Muttik does not appear to explicitly teach, however Coronado teaches triggering a file scanning process of a file updated in a file store by a user (para 0006-0008, 0026, 0033, 0045 - file update leading to scanning in an alternate split file locations or subfiles).
Based on Muttik in view or Coronado, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Coronado in the system of Muttik, in order to provide a dynamic object scanning mechanism that addresses any changes to the environment and scan the changes as they occur in the system, thereby improving the system’s malware detection response mechanism and thus improving the system’s security.

For claim 2, Muttik in view of Coronado teaches the claimed subject matter as discussed above. Muttik further teaches wherein: the file scan controller is configured to make adjustment to the plurality of file parsers and/or file scanners by adding or removing one or more file parsers and/or file scanners from the current set of file parsers and/or file scanners (para 0028, 0032-0036, 0040-0043 - scan tasks allocated/issued based on various factors, wherein the scan task adjustments (routing/allocation, removal of computers from the task queue etc.); also Fig. 2, 6-8); 
provide telemetry information of the  (para 0035-0037, 0045 - results from configured scanners).

For claim 3, Muttik in view of Coronado teaches the claimed subject matter as discussed above. Muttik further teaches said file store configured to store and maintain a plurality of files to be scanned for malicious content and/or sensitive data (Abstract; para 0011, 0028, 0031-0032).

For claim 4, Muttik in view of Coronado teaches the claimed subject matter as discussed above in the system of claim 3, and Muttik further teaches wherein: the file store is configured to monitor file activities and create the file scan event when a new file is to be added to the file store or when a change/edit is to happen to an existing file in the file store; populate the file scan event to the file scan event handler for processing via an event bus or an interrupt mechanism once the file scan event has been created (para 0028, 0030 - file being written to or being updated, in the memory, which triggers virus scan of the file; para 0028-0030, 0045 - file scanning tasks or events are organized such that they are executed or they take place across one or more components of the system connected via bus).
Although file update process in Muttik discloses an event of file being written to or being updated, in the memory, followed by virus scan of the file (para 0028, 0030), implying that the scan is in connection to the file update process, and wherein it would be an obvious step to safeguard the system upon any file operations such as addition or update, Muttik does not appear to explicitly teach, however Coronado teaches monitoring file activities and creating the file scan event when a change/edit happens to an existing file in the file store which triggers a file scanning process (para 0006-0008, 0026, 0033, 0045 - file update leading to scanning in an alternate split file locations or subfiles).

For claim 5, Muttik in view of Coronado teaches the claimed subject matter as discussed above. Muttik further teaches wherein: the file scan event handler is configured to provide metadata of the file to be scanned to the file scan controller wherein such metadata includes one or more of file location in the file store, file ID, file size, file type and last change timestamp (para 0011, 0016, 0032, 0040 - different file properties such as file type are associated with each event/scan handler); retrieve the file to be scanned from the file store and provide the file to the plurality of file parsers (Fig. 4-5, 7; para 0028, 0031-0032, 0035).

For claim 6, Muttik in view of Coronado teaches the claimed subject matter as discussed above. Muttik further teaches wherein: the file scan event handler is configured to listen for additional file scan events from the file scan controller related to the file scanning process, wherein such additional file scan events include one or more of file scan completion percentage, file scan success and failure indicators, and output signals related to the identified file contents which can be malicious or sensitive (para 0028, 0032-0037, 0040-0043, 0045 - scan task adjustment based on incoming file scenario, wherein the scan task adjustments (routing/allocation, removal of computers from the task queue etc.) are ongoing in addition to any other previously handled files; and the task completion results are tracked).

For claim 7, Muttik in view of Coronado teaches the claimed subject matter as discussed above. Muttik further teaches wherein: the file scan event handler is configured to pass certain data including segment information of the file to be scanned directly to the plurality of file parsers via a communication mechanism (para 0011, 0016, 0032, 0040 - different file segment (split file) properties such as file type are associated with each event/scan handler; para 0028-0030, 0045 - file scanning tasks or events are organized such that they are executed or they take place across one or more components of the system connected via bus).

For claim 8, Muttik in view of Coronado teaches the claimed subject matter as discussed above. Muttik further teaches wherein: the extracted file parts include one or more of simple text, URL links, binary document portions, binary executable parts, text-based scripts, and other forms of file parts based on Multipurpose Internet Mail Extensions (MIME) classification (para 0011, 0040-0041 - different file types as extracted/split files including executables and object linked files).

For claim 9, Muttik in view of Coronado teaches the claimed subject matter as discussed above in the system of claim 8, and Muttik further teaches wherein: each of the plurality of file scanners is configured to scan the file parts of a specific file type including one of URL link, binary executable, text-based script, and other type of file parts based on MIME (para 0011, 0016, 0032, 0040-0041 - different file properties such as file type are associated with each configured  event/scan handler).

For claim 10, Muttik in view of Coronado teaches the claimed subject matter as discussed above in the system of claim 9, and Muttik further teaches wherein: multiple of the plurality of file scanners are utilized to scan the specific type of file parts with no limitation on how many file scanners can be utilized per file type (para 0011, 0028, 0030, 0040-0042 - tasks divided corresponding to file types handled by each scanner computer).

For claim 11, Muttik in view of Coronado teaches the claimed subject matter as discussed above. Muttik further teaches wherein: the plurality of file scanners are configured to scan and analyze their file parts by utilizing one or more of file content analysis, heuristics, user behavior analysis, and sandboxing of identified malicious content and/or sensitive data (para 0011, 0028, 0041 - virus detection, examining of contents to identify viruses and heuristic analysis).

For claim 12, Muttik in view of Coronado teaches the claimed subject matter as discussed above. Muttik further teaches wherein: the file scan reporter is configured to make the final determination of the malicious content and/or sensitive data using a user-specified/predefined risk criteria (para 0009, 0035, 0037 - result collection/collation and determination of malware detection; para 0011, 0028, 0032-0036, 0040-0041 - scan tasks allocated/issued based on various factors, and the process of division and performing heuristic analysis, such that the file is divided specific to various predetermined factors which are configured or defined by the user in order to address the malware risk and virus detection).

For claim 13, Muttik in view of Coronado teaches the claimed subject matter as discussed above in the system of claim 12, and Muttik further teaches wherein: the file scan reporter is configured to make the final determination in a fast-tracked manner based on the file scan results meeting or exceeding one or more minimal satisfactory decision points when the file scan process needs to be completed in real time or within a certain short period of time (para 0016-0017, 0028, 0032, 0035, 0042 - file scanning based on level of distribution may be adjusted based on time and other threshold as indicated in the results or metrics).

As to claim 14, the claim limitations are similar to those of claim 1 above, except the instant claim 14 is a method claim wherein the method steps are performed by the system of claim 1. Therefore claim 14 is rejected according to claim 1 above.

As to claims 15-19, the claim limitations are similar to those of claims 2, 4, 5, 6 and 7 respectively, wherein the method steps are performed by the system of claims 2, 4, 5, 6 and 7. Therefore claims 15-19 are rejected according to claims 2, 4, 5, 6 and 7 respectively as above.

For claim 20, Muttik in view of Coronado teaches the claimed subject matter as discussed above. Muttik further teaches utilizing the folder structures to create isolation between the plug-ins and the first and/or the second applications, wherein each application plug-in is loaded into a separate plug-in domain and runs within the context of the associated folder structure (Abstract; Fig. 4-5; para 0011, 0024, 0028, 0030, 0040-0042 - separate files and associated separate tasks executed on separate computers, wherein the AV software or modules are separate or isolated from other modules on other computers).

As to claim 21, the claim limitations are similar to those of claim 9 above, wherein the method steps are performed by the system of claim 9. Therefore claim 21 is rejected according to claim 9 as above.

As to claim 22, the claim limitations are similar to those of claim 1 above, except the instant claim 22 is drawn to a non-transitory storage medium having software instructions stored thereon that when executed perform the method steps as performed by the system of claim 1. Therefore claim 22 is rejected according to claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433